           Case 1:20-cv-04694-CM Document 3 Filed 06/22/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERMAINE JEVON HOWARD,

                            Plaintiff,

                     -against-
                                                                    20-CV-4694 (CM)
 LUCY PEARL/BEYOND RECORDS;
                                                                  TRANSFER ORDER
 RAPHAEL SAADIQ; DAWN ROBINSON;
 ALI SHAHEED MUHAMMAD; UGMOE
 MUSIC,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a resident of Buffalo, New York, brings this pro se action under the Court’s

diversity jurisdiction, alleging copyright infringement claims. Named as Defendants are Lucy

Pearl/Beyond Records, Raphael Saadiq, Dawn Robinson, Ali Shaheed Muhammad, and Ugmoe

Music, all of whom reside in Beverly Hills, California. For the following reasons, this action is

transferred to the United States District Court for the Central District of California.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       For venue purposes, a defendant corporation generally resides “in any judicial district in

which such defendant is subject to the court’s personal jurisdiction with respect to the civil action
            Case 1:20-cv-04694-CM Document 3 Filed 06/22/20 Page 2 of 4



in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial district, a

defendant corporation generally “shall be deemed to reside in any district in that State within

which its contacts would be sufficient to subject it to personal jurisdiction if that district were a

separate State.” 28 U.S.C. § 1391(d). 1

        Copyright infringement claims must be brought “in the district in which the defendant or

his agent resides or may be found.” 28 U.S.C. § 1400(a); Atl. Marine Const. Co., Inc. v. U.S.

Dist. Court for W. Dist. of Texas, 571 U.S. 49, 56 (2013). Courts have found that a defendant

“may be found [for purposes of § 1400(a)] in any district in which he is subject to personal

jurisdiction.” Boehm v. Zimprich, No. 13-CV-1031 (PAC), 2013 WL 6569788, at *2 (S.D.N.Y.

Dec. 13, 2013) (collecting cases).

        Plaintiff filed this complaint under the Court’s diversity jurisdiction, alleging that

Defendants owe him “copyright royalties” for a song that he helped write, which became a hit

single in 2000. 2 Plaintiff lists addresses for Defendants in Beverly Hills, California. Plaintiff,

who resides in Buffalo, New York, does not allege that Defendants reside in this District or are

subject to personal jurisdiction in this District, or that a substantial part of the events or

omissions underlying his claim arose in this District. Accordingly, venue does not appear to be

proper in this District under either § 1391(b)(1) or (2) as to any state law claims, or under

§ 1400(a) as to any copyright claims.

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

        1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).
        2
       Plaintiff recently filed a complaint asserting similar claims against different defendants.
See Howard v. Carter, No. 20-CV-417 (W.D.N.Y. filed Apr. 7, 2020) (pending).


                                                   2
           Case 1:20-cv-04694-CM Document 3 Filed 06/22/20 Page 3 of 4



“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).




                                                   3
              Case 1:20-cv-04694-CM Document 3 Filed 06/22/20 Page 4 of 4



         Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Beverly Hills, California, where Defendants reside. Beverly Hills is located in Los

Angeles County, which falls within the Central District of California. See 28 U.S.C. § 84(c).

Venue is therefore proper in the Central District of California. See 28 U.S.C. § 1391(b). Based on

the totality of the circumstances, the Court concludes that it is in the interest of justice to transfer

this action to the United States District Court for the Central District of California. 28 U.S.C.

§ 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the United States District Court for the Central District of California. The Clerk of Court is

further directed to mail a copy of this order to Plaintiff and note service on the docket. Whether

Plaintiff should be permitted to proceed further without prepayment of fees is a determination to

be made by the transferee court. A summons shall not issue from this Court. This order closes

this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       June 22, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
